Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.

Claims
Claims 1, 8, and 15 are amended. Claims 1-20 are pending. Claims 1-4, 7-11, and 14-18 are rejected in the application.  

Allowable Subject Matter
Claims 5, 6, 12, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all the intervening claims. The allowable subject matter will not overcome the 35 USC § 101 rejection. 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 8, and 15 similarly recites a system, comprising: at least one processor circuit; and at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code comprising: a tag engine configured to receive a request for an effective tag associated with a data object stored in a hierarchy of data objects, the data objects including files and folders, the data objects in the hierarchy having a plurality of associated applied tags; an applied tag determiner configured to, responsive to receiving the request for the effective tag associated with the data object, determine applied tags associated with data objects in a hierarchical path of the data object in the hierarchy, the hierarchical path comprising a subset of the data objects in the hierarchy; and an effective tag determiner configured to determine the effective tag based at least on attributes associated with the determined applied tags, the tag engine further configured to provide the determined effective tag subsequent to determining the effective tag. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “one processor circuit”, “one memory”, and “a computer-readable storage medium.”  Thus, claims 1, 8, and 15 are not patentable eligible under 35 U.S.C. 101. 


The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 similarly recites no additional limitations other than “one processor circuit”, “one memory”, and “a computer-readable storage medium” implementing the limitations. The 
The limitation “wherein an applied tag of the determined applied tags is inherited from another data object in the path” of dependent claim 2 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In 

The limitation “wherein the attributes associated with an applied tag comprise at least one of: a confidence level; an applied date at which the applied tag was associated with a corresponding data object; or a hierarchical depth of the associated data object in the hierarchy.” of dependent claim 3 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 3 is not patent eligible under 35 USC 101. 

The limitation “wherein said determining the effective tag based on attributes associated with the determined applied tags comprises: determining confidence levels associated with the determined applied tags; determining a highest confidence level of the determined confidence levels; and selecting an applied tag of the determined applied tags having the determined highest confidence level to be the effective tag.” of 

The limitation “wherein said determining the effective tag based on attributes associated with the determined applied tags further comprises: determining confidence levels associated with the determined applied tags; determining that a first subset of applied tags of the determined applied tags have a highest confidence level of the determined confidence levels; determining hierarchical depths associated with the determined applied tags of the first subset; determining a deepest hierarchical depth of the determined hierarchical depths; and selecting an applied tag of the first subset having the deepest hierarchical depth to be the effective tag.” of dependent claim 5 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements 

The limitation “wherein said determining the effective tag based on attributes associated with the determined applied tags further comprises: determining confidence levels associated with the determined applied tags; determining that a first subset of applied tags of the determined applied tags have a highest confidence level of the determined confidence levels; determining hierarchical depths associated with the determined applied tags of the first subset; determining that a second subset of applied tags of the first subset have a deepest hierarchical depth of the determined hierarchical depths; determining applied dates associated with the determined applied tags of the second subset; and selecting an applied tag of the second subset having a latest date to be the effective tag.” of dependent claim 6 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 6 is not patent eligible under 35 USC 101. 



The limitation “wherein an applied tag of the determined applied tags is inherited from another data object in the path” of dependent claim 9 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 8. The judicial exception is not integrated 

The limitation “wherein the attributes associated with an applied tag comprise at least one of: a confidence level; an applied date at which the applied tag was associated with a corresponding data object; or a hierarchical depth of the associated data object in the hierarchy” of dependent claim 10 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 8. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 10 is not patent eligible under 35 USC 101. 

The limitation “wherein the applied tag determiner is configured to determine confidence levels associated with the determined applied tags, the tag engine 

The limitation “wherein the applied tag determiner is configured to determine confidence levels associated with the determined applied tags, the tag engine comprising: a confidence comparator configured to: determine confidence levels associated with the determined applied tags; and determine that a first subset of applied tags of the determined applied tags have a highest confidence level of the determined confidence levels; and a depth comparator configured to: determine hierarchical depths associated with the determined applied tags of the first subset; determine a deepest hierarchical depth of the determined hierarchical depths; and select an applied tag of the first subset having the deepest hierarchical depth to be the effective tag.” of dependent claim 12 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements 

The limitation “wherein the applied tag determiner is configured to determine confidence levels associated with the determined applied tags, the tag engine comprising: a confidence comparator configured to: determine confidence levels associated with the determined applied tags; and determine that a first subset of applied tags of the determined applied tags have a highest confidence level of the determined confidence levels; a depth comparator configured to: determine hierarchical depths associated with the determined applied tags of the first subset; and determine that a second subset of applied tags of the first subset have a deepest hierarchical depth of the determined hierarchical depths; and a date comparator configured to: determine applied dates associated with the determined applied tags of the second subset; and select an applied tag of the second subset having a latest date to be the effective tag.” of dependent claim 13 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 8. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract 

The limitation “wherein the request includes a resource identifier of the data object that specifies the data object and the data objects in the path of the data object in the hierarchy, and wherein the applied tag determiner is configured to: issue a query to a data structure that associates the data object and each of the data objects in the path of the data object in the hierarchy with respective applied tags; and receive a response that includes the respective applied tags for the data object and each of the data objects in the path of the data object in the hierarchy, the respective applied tags for the data object and each of the data objects in the path of the data object in the hierarchy being the determined plurality of applied tags.” of dependent claim 14 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 8. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 14 is not patent eligible under 35 USC 101.



The limitation “wherein an applied tag of the determined applied tags is inherited from another data object in the path.” of dependent claim 17 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 17 is not patent eligible under 35 USC 101.



The limitation “wherein said determining the effective tag based on attributes associated with the determined applied tags further comprises: determining confidence levels associated with the determined applied tags; determining that a first subset of applied tags of the determined applied tags have a highest confidence level of the determined confidence levels; determining hierarchical depths associated with the determined applied tags of the first subset; determining a deepest hierarchical depth of the determined hierarchical depths; and selecting an applied tag of the first subset having the deepest hierarchical depth to be the effective tag.” of dependent claim 19 is abstract because the claim could be reasonably and practically performed by the human 

The limitation “wherein said determining the effective tag based on attributes associated with the determined applied tags further comprises: determining confidence levels associated with the determined applied tags; determining that a first subset of applied tags of the determined applied tags have a highest confidence level of the determined confidence levels; determining hierarchical depths associated with the determined applied tags of the first subset; determining that a second subset of applied tags of the first subset have a deepest hierarchical depth of the determined hierarchical depths; determining applied dates associated with the determined applied tags of the second subset; and selecting an applied tag of the second subset having a latest date to be the effective tag.” of dependent claim 20 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In 


Response to Arguments

Applicant Argues 
As is evident, Rajamanthiram is concerned with organizing a plurality of tags associated with a particular file, and organizing files into a PHST based on the tags determined for the files. Claim 1, however, recites that, responsive to receiving a request for the effective tag associated with the data object, applied tags are determined for data objects in a hierarchical path of a specific data object (i.e., the data object for which an effective tag is requested), where the hierarchical path comprises a subset of the data objects in the hierarchy. That is, claim 1 recites a specific condition that causes applied tags to be determined for only a select number of data objects having a specific relationship with the specific data object (i.e., data objects that are in the hierarchical path of the specific data object). In Rajamanthiram, tags are determined for every file in a file system; tags are not selectively determined for a particular file of the file
system based on other files that are in the hierarchical path of the particular file. Thus,


Examiner Responds:
Applicant argues “The combination of Muller, Skidmore, and Rajamanthiram does not teach or suggest each of the above-recited features of claim 1. For instance, Muller, Skidmore, and Rajamanthiram fail to teach or suggest “responsive to receiving the request for the effective tag associated with the data object, determining applied tags associated with data objects in a hierarchical path of the data object in the hierarchy, the hierarchical path comprising a subset of the data objects in the hierarchy,” as recited by claim 1.” The Examiner respectfully disagrees. Rajamanthiram discloses an applied tag determiner configured to, responsive to receiving the request for the effective tag associated with the data object(paragraph[0073], “the automatic tags may be determined from on an analysis of the content of the file to extract keywords from the file and/or identify a context of the file…etc., the system receives a request to auto tag.), determine applied tags associated with data objects in a hierarchical path of the data object in the hierarchy (Figures 4 and 5, paragraph[0074], “In one embodiment, an automatic tag may be a hierarchical tag. For example, a file may include a "document" tag, a "word file" tag, a "document/word file" hierarchical tag, or the like. However, embodiments are not so limited, but rather, any suitable number, type, combination, or the like, of tags may be employed…etc.”, the reference describes determining custom or automatic tags (e.g., figure 5, element 508) from a personalized Hello from Europe and Europe/How was your trip to Europe…etc.”). The Examiner interprets the bold text as the subset elements of the personalized hierarchical structure.). Thus, the combination Muller, Skidmore, and Rajamanthiram discloses all the elements in the claims. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1, 2, 3, 7, 8, 9, 10, 14, 15, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. U.S. Patent Publication (2010/0228730; hereinafter: Muller) in view of Skidmore et al. U.S. Patent (9,996,535; hereinafter: Skidmore) and further in view of Rajamanthiram et al. U.S. Patent Publication (2013/0138744; hereinafter: Rajamanthiram)

Claims 1, 8, and 15
	As to claims 1, 8, and 15, Muller discloses a system, comprising: 
at least one processor circuit (paragraph[0012], “These computer program instructions may be provided to a processor of a general purpose computer…etc.”); and 
at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code comprising(paragraph[0012], “These computer program instructions may be provided to a processor of a general purpose computer…etc.”): 
a tag engine configured to receive a request for an effective tag associated with a data object stored in a hierarchy of data objects (paragraph[0015], “In method 100, a first set of tags can be obtained from documents in an internal repository and a second set of tags from documents in an external repository. Each set of tags can be compiled into tag sets representing tags from the internal repository and the external repository…etc.”), the data objects in the hierarchy having a plurality of associated 

Muller does not appear to explicitly disclose 
the data objects including files and folders,
an applied tag determiner configured to, responsive to receiving the request for the effective tag associated with the data object, determine applied tags associated with data objects in a hierarchical path of the data object in the hierarchy, the hierarchical path comprising a subset of the data objects in the hierarchy; and 
an effective tag determiner configured to determine the effective tag based at least on attributes associated with the determined applied tags, 
the tag engine further configured to provide the determined effective tag subsequent to determining the effective tag.

However, Skidmore discloses the data objects including files and folders (figures 1, 2B, and 2C, column 4, lines 28-59, “navigation bar 202 indicates that user interface 200 may be presenting the root node of the library, which may correspond to the hierarchical data organization 100…etc.”),
an effective tag determiner configured to determine the effective tag based at least on attributes associated with the determined applied tags (column 14, lines 46-57, “where organization service 410 determines hierarchical content metadata…For example, tags and/or document content metadata from a set of document may be analyzed to select tags…etc.”), 


The combination of Muller and Skidmore discloses does not appear to explicitly disclose an applied tag determiner configured to, responsive to receiving the request for the effective tag associated with the data object, determine applied tags associated with data objects in a hierarchical path of the data object in the hierarchy, the hierarchical path comprising a subset of the data objects in the hierarchy;

However, Rajamanthiram discloses an applied tag determiner configured to, responsive to receiving the request for the effective tag associated with the data object (paragraph[0073], “the automatic tags may be determined from on an analysis of the content of the file to extract keywords from the file and/or identify a context of the file…etc., the system receives a request to auto tag.),  determine applied tags associated with data objects in a hierarchical path of the data object in the hierarchy 

Claims 2, 9, and 16
As to claim 2, 9, and 16, the combination of Muller, Skidmore, and Rajamanthiram discloses all the elements in claim 8, as noted above, Skidmore further 

3, 10, and 17
As to claim 3, 10, and 17, the combination of Muller, Skidmore, and Rajamanthiram discloses all the elements in claim 8, as noted above, Muller further disclose wherein the attributes associated with an applied tag comprise at least one of: a confidence level (figure 2, paragraph[0022], “a confidence rating 234 can be established to indicate the degree of accuracy for inferring the tag association to sensitive…etc.”); an applied date at which the applied tag was associated with a corresponding data object; or a hierarchical depth of the associated data object in the hierarchy.

7 and 14
As to claim 7 and 14, the combination of Muller, Skidmore, and Rajamanthiram discloses all the elements in claim 8, as noted above, Muller further disclose wherein the request includes a resource identifier of the data object that specifies the data object and the data objects in the path of the data object in the hierarchy, and wherein the applied tag determiner is configured to: 
issue a query to a data structure that associates the data object and each of the data objects in the path of the data object in the hierarchy with respective applied tags (column 3, lines 55-67, “an efficient hierarchical data organization and/or structure, 
receive a response that includes the respective applied tags for the data object and each of the data objects in the path of the data object in the hierarchy, the respective applied tags for the data object and each of the data objects in the path of the data object in the hierarchy being the determined plurality of applied tags (figure 7, column 15, lines 39-54, “For example, organization service 410 selects and/or determines a label and/or tag for the first node…etc.”).
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. U.S. Patent Publication (2010/0228730; hereinafter: Muller) in view of Skidmore et al. U.S. Patent (9,996,535; hereinafter: Skidmore) and further in view of Rajamanthiram et al. U.S. Patent Publication (2013/0138744; hereinafter: Rajamanthiram) and Makhijani et al. U.S. Patent (9,767,409; hereinafter: Makhijani)

4, 11, and 18
As to claim 4, 11, and 18, the combination of Muller, Skidmore, and Rajamanthiram discloses all the elements in claim 10, as noted above, but do not appear to explicitly disclose wherein the applied tag determiner is configured to determine confidence levels associated with the determined applied tags, the tag engine comprising: 
a confidence comparator configured to: 

select an applied tag of the determined applied tags having the determined highest confidence level to be the effective tag.

However, Makhijani further disclose wherein the applied tag determiner is configured to determine confidence levels associated with the determined applied tags, the tag engine comprising: 
a confidence comparator configured to: 
determine a highest confidence level of the determined confidence levels (column 3, lines 5-25, “Using the strength of similarity, a confidence metric may be generated to provide a relative measure as to how closely two items are related. This confidence metric can indicate a degree of certainty that a tag for one item is applicable to another…etc.”); and 
select an applied tag of the determined applied tags having the determined highest confidence level to be the effective tag (column 3, lines 5-25, “For example, if a tag is discovered for an item which is associated with a high degree of confidence, the tag may be applied through an automated tagging system…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Muller with the teachings of Skidmore, Rajamanthiram, and Makhijani to tag data based on a confidence score threshold which would result in the claim invention. The skilled artisan would have been motivated to 



Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

        MacLaurin U.S. Patent Publication (2017/0192992) teaches item selections along with user inputs are leveraged to provide users with automated item tagging. 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
February 26, 2022                                                                                                                                                                                                   


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000